Joseph A. Sarafite, J.
Defendant has been indicted for asking and receiving bribes as an executive officer and other crimes. He now moves, before trial, to suppress statements allegedly made by him after arrest. He alleges that the circumstances under which these statements were obtained by the District Attorney cause them to be inadmissible at the trial according to the rules laid down by the Court of Appeals in People v. Noble (9 N Y 2d 571) and People v. Waterman (9 N Y 2d 561). While section 813-c of the Code of Criminal Procedure provides for pretrial motions to suppress evidence allegedly obtained as the result of an illegal search and seizure, it does not authorize the present application. This section may not be used as a device to obtain, in advance of trial, rulings on the admissibility of evidence not obtained by search or seizure. To hold otherwise would be to sanction a procedure which would severely hamper the orderly administration of criminal justice. The motion is denied.